SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

THIS SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT dated as of
November 27, 2012 (this "Amendment") is by and among STEINER U.S. HOLDINGS,
INC., a Florida corporation (the "Borrower"), the several banks and other
financial institutions and lenders signatory hereto (each a "Lender" and
collectively, the "Lenders") and SUNTRUST BANK, as administrative agent for the
Lenders (in such capacity, together with its successors in such capacity, the
"Administrative Agent").

W I T N E S S E T H

:



WHEREAS

, the Borrower, the Lenders and the Administrative Agent, are parties to that
certain Amended and Restated Credit Agreement dated as of November 1, 2011 (as
amended, restated, supplemented or otherwise modified from time to time, the
"Credit Agreement");



WHEREAS

, the Borrower has requested that the Lenders and the Administrative Agent amend
certain provisions of the Credit Agreement on the terms and conditions set forth
herein; and



WHEREAS

, the Required Lenders and the Administrative Agent are willing to amend the
Credit Agreement on the terms and conditions set forth herein.



NOW, THEREFORE

, for good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged by the parties, the parties hereto agree as follows:



Section 1. Definitions. Except as otherwise defined herein, capitalized terms
used herein shall have the meanings ascribed thereto in the Credit Agreement.

Section 2. Specific Amendments to Credit Agreement.

Section 1.1 of the Credit Agreement, Definitions, is hereby amended (i) by
deleting the definitions of "Fixed Charge Coverage Ratio" and "Fixed Charges" in
their entirety and (ii) by inserting the following definitions into such section
in proper alphabetical order:

"Interest Coverage Ratio" shall mean, as of any date, the ratio of (i) EBITDA
for the four consecutive Fiscal Quarters ending on or immediately prior to such
date to (ii) Interest Expense for the four consecutive Fiscal Quarters ending on
or immediately prior to such date.

"Second Amendment Effective Date" shall mean November 27, 2012.

Section 1.3 of the Credit Agreement, Accounting Terms and Definitions, is hereby
amended by deleting the last sentence of such section and inserting the
following sentence in replacement thereof:

"With respect to determining compliance with the financial covenants set forth
in ARTICLE VI for the Acquisition or any proposed Permitted Acquisition, such
calculation shall include the pro forma EBITDA, EBITDAR, Interest Expense
(except as, or in a manner, expressly specified in such definitions or any
related definitions) or other determining factors for the applicable financial
covenant of any Person or business acquired for the applicable period preceding
such acquisition, not to exceed four (4) Fiscal Quarters, so long as the
calculation thereof is done in a manner reasonably calculated to comply with
GAAP (except as expressly specified in such definitions or any related
definitions) and such calculation is detailed in the supporting calculations to
each applicable Compliance Certificate as detailed and measured to the
Administrative Agent's reasonable satisfaction."

Section 6.3 of the Credit Agreement, Fixed Charge Coverage Ratio, is hereby
amended and restated in its entirety to read as follows:

"Section 6.3 Interest Coverage Ratio. The Parent and its Subsidiaries, on a
consolidated basis, shall have as of the last day of each applicable Fiscal
Quarter and the twelve month period then ended (commencing with the Fiscal
Quarter ending December 31, 2012), an Interest Coverage Ratio of not less than
3.50:1:00."

Section 6.4 of the Credit Agreement, Capital Expenditures, is hereby amended and
restated in its entirety to read as follows:

"Section 6.4 Capital Expenditures. The Parent and its Subsidiaries will not make
Capital Expenditures in excess of (a) $15,000,000 for Fiscal Year 2011 and (b)
$40,000,000 during any Fiscal Year thereafter; provided that Capital
Expenditures made by acquired Subsidiaries prior to the closing of the
Acquisition or any Permitted Acquisition by the Parent or any of its
Subsidiaries shall not apply to such threshold amount."

Section 7.5 of the Credit Agreement, Restricted Payments, is hereby amended and
restated in its entirety to read as follows:

"Section 7.5 Restricted Payments.

The Borrower will not, and will not permit the Parent or any Subsidiaries of the
Parent to, declare or make, or agree to pay or make, directly or indirectly, any
dividend or distribution on any class of its Capital Stock, or make any payment
on account of, or set apart assets for a sinking or other analogous fund for,
the purchase, redemption, retirement, defeasance or other acquisition of, any
shares of Capital Stock or Indebtedness subordinated in right of payment to the
Obligations of the Borrower or any Guarantee thereof or any options, warrants,
or other rights to purchase such Capital Stock or such Indebtedness, whether now
or hereafter outstanding (each, a "Restricted Payment"), except, notwithstanding
anything in any Loan Document (as in effect as of the Second Amendment Effective
Date) to the contrary, for (a) dividends payable by the Parent or any Subsidiary
of the Parent solely in the Parent's or such Subsidiary's Capital Stock; (b)
dividends payable by the Parent on its Capital Stock; provided, that, (i) the
Term Loans have been paid in full and satisfied and the Term Loan Commitments
are no longer outstanding and (ii) there are no Revolving Loans then
outstanding; (c) after January 1, 2013, repurchases and redemptions of the
Parent's and its Subsidiaries' Capital Stock and cash dividends payable by the
Parent on its Capital Stock; provided, that (x) the aggregate amount of such
Restricted Payments in the form of Capital Stock repurchases made by the Parent
and/or its Subsidiaries and cash dividends payable by the Parent on its Capital
Stock does not exceed $20,000,000 for any Fiscal Year, and (y) the Parent and
its Subsidiaries are in pro forma compliance (after giving effect to such
Restricted Payments) with the financial covenants set forth in ARTICLE VI; (d)
Restricted Payments made by any Subsidiary of the Parent to the Parent or to
another Subsidiary of the Parent, on at least a pro rata basis with any other
shareholders if such Subsidiary is not wholly owned by the Parent and other
wholly owned Subsidiaries of the Parent; (e) Restricted Payments made with
respect to intercompany Indebtedness that is expressly subordinate to the
Obligations and permitted pursuant to Section 7.1(d); (f) Restricted Payments
made pursuant to any acquisition agreement governing any Permitted Acquisition
and (g) repurchases of Capital Stock (i) deemed to occur on the exercise of
options by the delivery of Capital Stock in satisfaction of the exercise price
of such options or (ii) in consideration of withholding or similar taxes payable
by any future, present or former employee, director or consultant (or any
spouses, former spouses, successors, executors, administrators, heirs, legatees
or distributees of any of the foregoing); provided, that in no event shall any
Restricted Payment (including, without limitation, those listed in paragraphs
(a) - (g) of this Section 7.5) be declared or made if either a Default or Event
of Default shall have occurred and be continuing at the date of declaration or
payment thereof or would result therefrom."



Section 3. Representations and Warranties. The Borrower hereby represents and
warrants as follows:

(a) at the time of and immediately after giving effect to this Amendment, all
representations and warranties of each Loan Party set forth in the Loan
Documents are true and correct in all material respects on and as of the date of
this Amendment, in each case before and after giving effect thereto, except to
the extent made as of a specific date (in which case such representations and
warranties shall be true and correct in all material respects as of such date);

(b) the execution, delivery and performance by each Loan Party of this Amendment
are within such Loan Party's organizational powers and have been duly authorized
by all necessary organizational, and if required, shareholder, partner or
member, action and (i) do not require any consent or approval of, registration
or filing with, or any action by, any Governmental Authority or any other
Person, except those as have been obtained or made and are in full force and
effect; (ii) will not violate any Requirements of Law applicable to the Parent
or any of its Subsidiaries or any judgment, order or ruling of any Governmental
Authority; (iii) will not violate or result in a default under any Material
Contract binding on the Parent or any of its Subsidiaries or any of its assets
or give rise to a right thereunder to require any payment to be made by the
Parent or any of its Subsidiaries; and (iv) will not result in the creation or
imposition of any Lien on any asset of the Parent or any of its Subsidiaries,
except Liens (if any) created under the Loan Documents;

(c) this Amendment has been duly executed and delivered by each of the Loan
Parties, and constitutes the valid and binding obligations of such Loan Party,
enforceable against it in accordance with its terms, except as may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, or similar laws
affecting the enforcement of creditors' rights generally and by general
principles of equity;

(d) each Subsidiary that is required to be a Subsidiary Loan Party pursuant to
the terms of the Credit Agreement is listed on the signature pages hereto; and

(e) on and as of the date hereof, no Default or Event of Default exists.

Section 4. Conditions Precedent. This Amendment shall be effective as of the
Second Amendment Effective Date upon the satisfaction of the following
conditions precedent in a manner acceptable to the Administrative Agent:

(a) the Administrative Agent shall have received this Amendment, duly executed
and delivered by the Parent, the Borrower, the Subsidiary Loan Parties, the
Required Lenders and the Administrative Agent; and

(b) the Administrative Agent shall have received such other information,
documents, instruments or approvals as the Administrative Agent or its counsel
may reasonably request.

Section 5. Reference to and Effect on the Loan Documents.

(a) Upon the effectiveness of this Amendment, on and after the date hereof, each
reference in the Credit Agreement to "this Agreement", "hereunder", "hereof" or
words of like import referring to the Credit Agreement, and each reference in
the other Loan Documents to "the Credit Agreement", "thereunder", "thereof" or
words of like import referring to the Credit Agreement, shall in each case mean
and be a reference to the Credit Agreement as amended hereby.

(b) Except as specifically amended above, the Credit Agreement and all other
Loan Documents are and shall continue to be in full force and effect and are
hereby in all respects ratified and confirmed. No Loan Party has any knowledge
of any challenge to the Administrative Agent's or any Lender's claims arising
under the Loan Documents or the effectiveness of the Loan Documents.

(c) The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of the Administrative Agent or any Lender under the Loan Documents, nor
constitute a waiver of any provision of any of the Loan Documents.

(d) This Amendment shall not constitute a modification of the Credit Agreement
or a course of dealing with the Administrative Agent or any Lender at variance
with the Credit Agreement such as to require further notice by the
Administrative Agent or any Lender to require strict compliance with the terms
of the Credit Agreement and the other Loan Documents in the future, except as
expressly set forth herein.

Section 6. Release. In consideration of the amendments contained herein, each of
the Loan Parties hereby waives and releases the Lenders, the Administrative
Agent, the Swing Line Lender and the Issuing Bank from any and all claims and
defenses, known or unknown, existing on the date hereof with respect to the
Credit Agreement and the other Loan Documents and the transactions contemplated
thereby.

Section 7. Further Assurances. The Borrower agrees to take all further actions
and execute such other documents and instruments as the Administrative Agent may
from time to time reasonably request to carry out the transactions contemplated
by this Amendment, the Loan Documents and all other agreements executed and
delivered in connection herewith.

Section 8. Costs and Expenses. The Borrower agrees to pay on demand all
reasonable, out-of-pocket costs and expenses in connection with the preparation,
execution and delivery of this Amendment and the other instruments and documents
to be delivered hereunder, including, without limitation, the reasonable fees,
charges and disbursements of counsel for the Administrative Agent with respect
thereto and with respect to advising the Administrative Agent as to its rights
and responsibilities hereunder and thereunder.

Section 9. Governing Law. This Amendment shall be governed by and construed in
accordance with the laws (without giving effect to the conflict of law
principles thereof) of the State of New York.

Section 10. Loan Document. This Amendment shall be deemed to be a Loan Document
for all purposes.

Section 11. Affirmation of Guaranty. By executing this Amendment, each of the
Parent and the Subsidiary Loan Parties hereby acknowledges, consents and agrees
that all of its obligations and liabilities under the Guaranty and Security
Agreement remain in full force and effect, and that the execution and delivery
of this Amendment and any and all documents executed in connection herewith
shall not alter, amend, reduce or modify its obligations and liability under the
Guaranty and Security Agreement or any of the other Loan Documents to which it
is a party.

Section 12. Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be deemed an original and all of which, taken
together, shall constitute one and the same instrument. Delivery of an executed
counterpart to this Amendment by facsimile or other electronic method of
transmission shall be as effective as delivery of a manually executed
counterpart hereof.

[Signature Pages Follow]



 

IN WITNESS WHEREOF

, the parties hereto have caused this Second Amendment to Amended and Restated
Credit Agreement to be duly executed as of the date first above written.



 

BORROWER: STEINER U.S. HOLDINGS, INC.

 

 

By: /s/ Stephen Lazarus

Name: Stephen Lazarus

Title: Senior Vice President and

Chief Financial Officer



 

PARENT: STEINER LEISURE LIMITED

 

 

By: /s/ Stephen Lazarus

Name: Stephen Lazarus

Title: Executive Vice President and

Chief Financial Officer



 

SUBSIDIARY LOAN

PARTIES: STEINER TRANSOCEAN LIMITED

 

 

By: /s/ Stephen Lazarus

Name: Stephen Lazarus

Title: Executive Vice President and

Chief Financial Officer



 

MANDARA SPA (CRUISE II), L.L.C.

 

 

By: /s/ Stephen Lazarus

Name: Stephen Lazarus

Title: Senior Vice President and

Chief Financial Officer

 

MANDARA SPA (BAHAMAS) LTD.

 

 

By: /s/ Stephen Lazarus

Name: Stephen Lazarus

Title: Executive Vice President and

Chief Financial Officer



 

STEINER SPA LIMITED

 

 

By: /s/ Stephen Lazarus

Name: Stephen Lazarus

Title: Senior Vice President and

Chief Financial Officer



 

MANDARA SPA LLC

 

 

By: /s/ Stephen Lazarus

Name: Stephen Lazarus

Title: Senior Vice President and

Chief Financial Officer



 

cosmetics limited

 

 

By: /s/ Stephen Lazarus

Name: Stephen Lazarus

Title: Executive Vice President and

Chief Financial Officer



 

 

STEINER SPA ASIA LIMITED

 

 

By: /s/ Stephen Lazarus

Name: Stephen Lazarus

Title: Senior Vice President and

Chief Financial Officer



 

steiner education group, inc.

 

 

By: /s/ Stephen Lazarus

Name: Stephen Lazarus

Title: Senior Vice President and

Chief Financial Officer



 

MID-ATLANTIC MASSAGE THERAPY, INC.

 

 

By: /s/ Stephen Lazarus

Name: Stephen Lazarus

Title: Chief Operating Officer and

Chief Financial Officer



 

fcnh, inc.

 

 

By: /s/ Stephen Lazarus

Name: Stephen Lazarus

Title: Chief Operating Officer and

Chief Financial Officer



 

 

STEINER BEAUTY PRODUCTS, INC.

 

 

By: /s/ Stephen Lazarus

Name: Stephen Lazarus

Title: Senior Vice President and

Chief Financial Officer



 

STEINER MANAGEMENT SERVICES, LLC

 

 

By: /s/ Stephen Lazarus

Name: Stephen Lazarus

Title: Senior Vice President and

Chief Financial Officer



 

ELEMIS LIMITED

 

 

By: /s/ Stephen Lazarus

Name: Stephen Lazarus

Title: Senior Vice President and

Chief Financial Officer





 

STEINER TRAINING LIMITED

 

 

By: /s/ Stephen Lazarus

Name: Stephen Lazarus

Title: Senior Vice President and

Chief Financial Officer

 

 

 

BLISS WORLD HOLDINGS, INC.

 

 

By: /s/ Stephen Lazarus

Name: Stephen Lazarus

Title: Executive Vice President and

Chief Financial Officer

 

BLISS WORLD llc

 

 

By: /s/ Stephen Lazarus

Name: Stephen Lazarus

Title: Executive Vice President and

Chief Financial Officer



 

IDEAL IMAGE DEVELOPMENT, INC.



 

 

By: /s/ Stephen Lazarus

Name: Stephen Lazarus

Title: Executive Vice President, Chief Operating Officer and Chief Financial
Officer



 

IDEAL IMAGE OF NEVADA, LLC



 

 

By: /s/ Stephen Lazarus

Name: Stephen Lazarus

Title: Executive Vice President, Chief Operating Officer and Chief Financial
Officer

 

 

 

 

 

IDEAL IMAGE OF IDAHO, LLC



 

 

By: /s/ Stephen Lazarus

Name: Stephen Lazarus

Title: Executive Vice President, Chief Operating Officer and Chief Financial
Officer



 

IDEAL IMAGE OF UTAH, LLC



 

 

By: /s/ Stephen Lazarus

Name: Stephen Lazarus

Title: Executive Vice President, Chief Operating Officer and Chief Financial
Officer



 

IDEAL IMAGE DEVELOPMENT CORPORATION



 

 

By: /s/ Stephen Lazarus

Name: Stephen Lazarus

Title: Executive Vice President, Chief Operating Officer and Chief Financial
Officer



 

IDEAL IMAGE OF TENNESSEE, LLC



 

 

By: /s/ Stephen Lazarus

Name: Stephen Lazarus

Title: Executive Vice President, Chief Operating Officer and Chief Financial
Officer



 

 

 

 

 

 

 

IDEAL IMAGE OF OKLAHOMA, LLC



 

 

By: /s/ Stephen Lazarus

Name: Stephen Lazarus

Title: Executive Vice President, Chief Operating Officer and Chief Financial
Officer



 

IDEAL IMAGE OF WISCONSIN, LLC



 

 

By: /s/ Stephen Lazarus

Name: Stephen Lazarus

Title: Executive Vice President, Chief Operating Officer and Chief Financial
Officer



 

 

IDEAL IMAGE OF TEXAS, LLC



 

 

By: /s/ Stephen Lazarus

Name: Stephen Lazarus

Title: Executive Vice President, Chief Operating Officer and Chief Financial
Officer



 

I.I. COSMETIC INSTITUTE, INC.



 

 

By: /s/ Stephen Lazarus

Name: Stephen Lazarus

Title: Executive Vice President, Chief Operating Officer and Chief Financial
Officer



 

 

 

 

 

 

IDEAL IMAGE OF FLORIDA, LLC



 

 

By: /s/ Stephen Lazarus

Name: Stephen Lazarus

Title: Executive Vice President, Chief Operating Officer and Chief Financial
Officer



 

IDEAL OF NORTH CAROLINA, LLC



 

 

By: /s/ Stephen Lazarus

Name: Stephen Lazarus

Title: Executive Vice President, Chief Operating Officer and Chief Financial
Officer



 

IDEAL IMAGE OF GEORGIA (JV2), LLC



 

 

By: /s/ Stephen Lazarus

Name: Stephen Lazarus

Title: Executive Vice President, Chief Operating Officer and Chief Financial
Officer



 

 

IDEAL IMAGE OF ARIZONA, LLC



 

 

By: /s/ Stephen Lazarus

Name: Stephen Lazarus

Title: Executive Vice President, Chief Operating Officer and Chief Financial
Officer



 

 

 

 

 

 

IDEAL IMAGE OF MISSOURI, LLC



 

 

By: /s/ Stephen Lazarus

Name: Stephen Lazarus

Title: Executive Vice President, Chief Operating Officer and Chief Financial
Officer



 

IDEAL IMAGE OF MARYLAND, LLC



 

 

By: /s/ Stephen Lazarus

Name: Stephen Lazarus

Title: Executive Vice President, Chief Operating Officer and Chief Financial
Officer



 

IDEAL IMAGE OF NEW MEXICO, LLC



 

 

By: /s/ Stephen Lazarus

Name: Stephen Lazarus

Title: Executive Vice President, Chief Operating Officer and Chief Financial
Officer



 

IDEAL IMAGE OF INDIANA, LLC



 

 

By: /s/ Stephen Lazarus

Name: Stephen Lazarus

Title: Executive Vice President, Chief Operating Officer and Chief Financial
Officer



 

 

 

 

 

 

 

IDEAL IMAGE OF MINNESOTA, LLC



 

 

By: /s/ Stephen Lazarus

Name: Stephen Lazarus

Title: Executive Vice President, Chief Operating Officer and Chief Financial
Officer



 

IDEAL IMAGE OF OREGON, LLC



 

 

By: /s/ Stephen Lazarus

Name: Stephen Lazarus

Title: Executive Vice President, Chief Operating Officer and Chief Financial
Officer



 

IDEAL IMAGE OF WASHINGTON, LLC



 

 

By: /s/ Stephen Lazarus

Name: Stephen Lazarus

Title: Executive Vice President, Chief Operating Officer and Chief Financial
Officer



 

IDEAL IMAGE OF VIRGINIA, LLC



 

 

By: /s/ Stephen Lazarus

Name: Stephen Lazarus

Title: Executive Vice President, Chief Operating Officer and Chief Financial
Officer



 

 

 

 

 

 

 

IDEAL IMAGE OF KENTUCKY, LLC



 

 

By: /s/ Stephen Lazarus

Name: Stephen Lazarus

Title: Executive Vice President, Chief Operating Officer and Chief Financial
Officer



 

 

IDEAL VENTURES, INC.



 

 

By: /s/ Stephen Lazarus Name: Stephen Lazarus

Title: Executive Vice President, Chief Operating Officer and Chief Financial
Officer



 

IDEAL VENTURES OF ARIZONA, INC.



 

 

By: /s/ Stephen Lazarus

Name: Stephen Lazarus

Title: Executive Vice President, Chief Operating Officer and Chief Financial
Officer



 

SEG CORT LLC



 

 

By: /s/ Stephen Lazarus

Name: Stephen Lazarus

Title: Executive Vice President, Chief Operating Officer and Chief Financial
Officer



 

ADMINISTRATIVE AGENT AND

LenderS: SUNTRUST BANK, as Administrative Agent, as Issuing Bank, as Swingline
Lender and as a Lender

 

 

By: Eduardo M. Balcazar

Name: Eduardo M. Balcazar

Title: Senior Vice President



BANK OF AMERICA, N.A.

, as a Lender



 

 

By: /s/ David Gutierrez

Name: David Gutierrez

Title: Senior Vice President



 

WELLS FARGO BANK, NATIONAL ASSOCIATION

, as a Lender



 

 

By: /s/ Gregory Roll

Name: Gregory Roll

Title: Senior Vice President



 

 

REGIONS BANK,

as a Lender



 

 

By:

Name:

Title:



 

CITY NATIONAL BANK OF FLORIDA

, as a Lender



 

 

By:

Name:

Title:

 

JPMORGAN CHASE BANK, N.A.

, as a Lender



 

 

By: /s/ Antje B. Focke

Name: Antje B. Focke

Title: Senior Underwriter

 

 

 

 

 

 

[End of Signatures]